       Case 1:17-cv-05429-KPF Document 602 Filed 11/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                            Plaintiff,
                                                     17 Civ. 5429 (KPF)
                   -v.-
                                                           ORDER
ABBY LEIGH, et al.,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      After reviewing the docket, it is the Court’s view that Plaintiff’s amended

notices of appeal (see Dkt. #591, 594-95), have not cured her untimely attempt

to appeal the Court’s September 14, 2020 Opinion and Order (see Dkt. #539).

The Court understands further that Plaintiff’s recent conversations with the

Clerk of Court (see Dkt. #596), pertain to the mechanics of how notices of

appeal are filed and transmitted to the United States Court of Appeals for the

Second Circuit, but not to the issue of timeliness vel non of individual orders

that she seeks to appeal.

      The Court is also aware that Plaintiff has filed a motion at the Second

Circuit to amend her notice of appeal to account for clerical error. This Court

will not opine on the merits of a motion pending before another court, but calls

to Plaintiff’s attention Federal Rule of Appellate Procedure 4(a)(4)-(5). Thus, to

the Court’s knowledge, there is no proper appeal of the Court’s September 14,

2020 Opinion and Order currently pending before the Second Circuit.

Plaintiff’s response to Defendant’s pending motion for civil contempt (see Dkt.

#573), shall therefore be due on or before November 23, 2020.
         Case 1:17-cv-05429-KPF Document 602 Filed 11/16/20 Page 2 of 2



       The Court is also in receipt of Ms. Kerwick’s letters dated November 12,

2020, and November 16, 2020, regarding Plaintiff’s filings at the Second

Circuit. (Dkt. #593, 601). The Court reiterates that the most sensitive material

that Plaintiff has filed regarding Ms. Kerwick, Ms. Wiss, Wiss & Partners,

and/or Plaintiff's relationship with them, would be irrelevant to any of her

claims on appeal. (See Dkt. #583). However, the Court does not believe that

its October 21, 2020 Order controls Plaintiff’s filings before another court (see

id.), and therefore Ms. Kerwick’s motion to compel compliance with that Order

is denied without prejudice. That said, nothing prevents the Leigh Defendants’

counsel from advising the Second Circuit of this procedural history and

endeavoring to keep sealed at the Court of Appeals what this Court has striven

to keep sealed at the District Court.

       The Clerk of Court is directed to terminate the motion at docket entry

593.

       SO ORDERED.

Dated:       November 16, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
